COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

OSCAR TREJO,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00107-CR

Appeal from the

205th District Court
of El Paso County, Texas 

(TC# 20100D01573) 

MEMORANDUM OPINION

	Oscar Trejo is attempting to appeal his conviction for aggravated sexual assault.  Because
he did not file a timely notice of appeal, we dismiss the appeal.
	Appellant filed his notice of appeal in the district court on April 4, 2011.  According to a
docketing certificate provided by the district clerk, Appellant was sentenced on February 16, 2011. 
On April 6, 2011, the Clerk of this Court notified Appellant of the Court's intent to dismiss the
appeal for want of jurisdiction because the notice of appeal did not appear to be timely.  The Clerk
informed Appellant that unless he could show grounds for continuing the appeal within ten days, the
appeal would be dismissed without further notice.  To this date, Appellant has not responded to the
Clerk's letter.
	A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).  Because there is no indication that a motion for new trial
was filed, Appellant's notice of appeal was due to be filed within thirty days of February 16--the day
sentence was imposed in open court.  See Tex. R. App. P. 26.2(a).  To obtain an extension of time
to file the notice of appeal, Appellant was required to file both the notice of appeal and a motion for
extension of time within fifteen days of the due date.  See Tex. R. App. P. 26.3.  Appellant did not
comply with this procedure.  His notice of appeal, filed on April 4, was not timely.  Accordingly, we
dismiss the appeal for want of jurisdiction.

						GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)